
	
		II
		Calendar No. 31
		110th CONGRESS
		1st Session
		S. 202
		[Report No. 110–6]
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To provide for the conveyance of certain Forest Service
		  land to the city of Coffman Cove, Alaska.
	
	
		1.Short titleThis Act may be cited as the
			 Coffman Cove Administrative Site
			 Conveyance Act of 2007.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of Coffman Cove, Alaska.
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Conveyance
			(a)In
			 GeneralSubject to valid existing rights, the Secretary shall
			 convey to the City, without consideration and by quitclaim deed all right,
			 title, and interest of the United States, except as provided in subsections (c)
			 and (d), in and to the parcel of National Forest System land described in
			 subsection (b).
			(b)Description of
			 Land
				(1)In
			 generalThe parcel of National Forest System land referred to in
			 subsection (a) is the approximately 12 acres of land identified in U.S. Survey
			 10099, as depicted on the plat entitled Subdivision of U.S. Survey No.
			 10099 and recorded as Plat 2003–1 on January 21, 2003, Petersburg
			 Recording District, Alaska.
				(2)Excluded
			 landThe parcel of National Forest System land conveyed under
			 subsection (a) does not include the portion of U.S. Survey 10099 that is north
			 of the right-of-way for Forest Development Road 3030–295 and southeast of Tract
			 CC–8.
				(c)Right-of-WayThe
			 United States may reserve a right-of-way to provide access to the National
			 Forest System land excluded from the conveyance to the City under subsection
			 (b)(2).
			(d)ReversionIf
			 any portion of the land conveyed under subsection (a) (other than a portion of
			 land sold under subsection (e)) ceases to be used for public purposes, the land
			 shall, at the option of the Secretary, revert to the United States.
			(e)Conditions on
			 Subsequent ConveyancesIf the City sells any portion of the land
			 conveyed to the City under subsection (a)—
				(1)the amount of
			 consideration for the sale shall reflect fair market value, as determined by an
			 appraisal; and
				(2)the City shall
			 pay to the Secretary an amount equal to the gross proceeds of the sale, which
			 shall be available, without further appropriation, for the Tongass National
			 Forest.
				
	
		February 15, 2007
		Reported without amendment
	
